RYMER, Circuit Judge,
concurring in part and dissenting in part:
The issue in this case is whether Metabolite Int’l, Inc. established that there is a probability that it will prevail on a defamation claim against WCVB-TV and Susan Wornick (a WCVB reporter) for allegedly defamatory implications in four state*851ments that she made in a telecast about the controversial presence of ma huang, a naturally occurring form of ephedrine (a precursor chemical used to manufacture methamphetamine), in a dietary supplement called Metabolife 356. If not, California’s anti-SLAPP statute, Cal.Civ.Proc. Code § 425.16, requires striking the suit (as the district court did) in this diversity action.1
The four statements are:
“You can die from taking this product.”
“Every expert we asked said Metabolife is not safe because of its main ingredient, ma huang.”
“Remember that ad calling Metabolife clinically tested for safety? Metabolife was tested at Vanderbilt' University, but for only two weeks and according to their attorney — not for safety.”
“[The founder of Metabolife] started a vitamin company that later became Me-tabolife — makers of diet pills with ephedrine. Again, the same controlled substance found in methamphetamine.”
The false implications upon which Me-tabolife bases its claims are:
“Metabolife as directed mi the label can be deadly.”
“Knowledgeable experts are in agreement that Metabolife 356 is deadly.”
“Metabolife 856 has not been tested for safety. ”
“Metabolife 856 and the illegal drug methamphetamine share the same main ingredient. ”
Whether Wornick’s statements are “reasonably susceptible of an interpretation which implies á provably false assertion of fact,” is a question of law. Couch v. San Juan Unified Sch. Dist., 33 Cal.App.4th 1491, 39 Cal.Rptr.2d 848, 854 (1995). Having reviewed the videotapes of the telecasts and Metabolite’s submissions, I cannot see the defamatory meaning which Metabolife ascribes to such of Wornick’s statements as are not literally or substantially true, bearing in mind that “[cjourts must be cautious lest we inhibit vigorous public debate about public issues. If we err, it should be on the side of allowing free-flowing discussion of current events. We must allow plenty of ‘breathing space’ for such commentary.” Rosenaur v. Scherer, 88 Cal.App.4th 260, 105 Cal.Rptr.2d 674, 688 (2001) (quotation omitted).
Regardless, given the anti-SLAPP lens through which the district court was obliged to view the issue, I cannot see how *852it got either the need for discovery or the Daubert2 threshold wrong. Metabolite’s claims turn entirely on the falsity implied in the broadcasts, on which, as it conceded in the district court, it had plenty of evidence and needed none from Wornick. This means that we have no call to decide, let alone conclude (as the majority does) that the anti-SLAPP statute and the Federal Rules of Civil Procedure conflict, because discovery can be (and was) tailored by the district court to match the issues necessary to make a § 425.16(g) determination in this case. Had the determination turned on malice, rather than falsity, the outcome would have been different, as the district court recognized. But in this case, the court’s role in managing discovery was not materially different from what it is in an ordinary diversity action under the Federal Rules.
To the extent that resort to Daubert is required, it. seems clear to me that the Chinese animal study upon which Metabolite relies for its pre-litigation claims of safety is neither sufficiently reliable nor relevant to save its causes of action. The study itself makes no pretense of concluding that Metabolite is safe for humans based on the fourteen-day mouse, rat, and beagle research that was conducted. Metabolite’s other experts review — but do not validate — the Chinese study, and base their opinion of the safety and risk of death associated with Metabolite 356 on a review of the literature as well as use of the product as directed on the label. Even assuming the safety component of the Columbia study has probative value, it is not sufficiently reliable because the study is neither finished, published, nor peer reviewed. As this evidence should not survive a straight-up Daubert determination (which we review for abuse of discretion3), there is no way I can say that the district court erred in holding that it was not probable that Metabolite would prevail on the basis of its proffer.
For these reasons, I would affirm across the board (as to WCVB-TV and Wornick, as well as to Blackburn).
I
As the district court pointed out, concerns about the safety of dietary supplements containing ephedrine animated public debate in Washington and various state capitols in the years before the telecast. In 1997, for example, the FDA proposed a rule establishing a dosage regimen and labeling requirements for dietary supplements containing ephedrine alkaloids such as ma huang. See 62 Fed.Reg. 30678 (1997).4 The FDA’s proposed rule responded to over 800 Adverse Event Reports linking ingestion of ephedrine-based products to serious health effects, including stroke and death. A number of articles and broadcasts focused on the safety of such pills, including the WCVB-TV series on the safety of Metabolite 356 which aired February 9, 1999, May 11, 1999, and May 12-13,1999.
The February 9 telecast is not at issue on appeal, but it began by noting that “some health care professionals are eon-*853cerned because Metabolife contains a controversial herbal supplement, ephedrine, which is under investigation by the [FDA1.” In the newscasts that are at issue, Wornick reported that Metabolite’s founder and president, Michael Ellis, had previously pleaded guilty in federal court to felony charges related to the sale of methamphetamine and that his conviction had not been disclosed to regulatory authorities he and the company were lobbying not to regulate Metabolife 356. Wornick also reported that Metabolife marketed its product as safe and claimed that it had been “clinically tested for safety” but that it had not been tested for safety by Vanderbilt University, which directed it to stop saying so; and that “every expert we asked said Metabolife is not safe ... because of its main ingredient ... ma huang....” Among others, WCVB interviewed Dr. George Blackburn, Director of the Center for the Study of Nutrition Medicine at Beth Israel Deaconess Medical Center in Boston and Associate Director of the Division of Nutrition at Harvard Medical School. At the time, he was about to testify before the Joint Committee on Health Care of the Massachusetts Legislature in support of a bill that would require the Massachusetts Department of Public Health to study the need for regulation of over-the-counter diet supplements. In the interview he stated:
The documents from the FDA hearings remained on the Internet in 1999, when we did this work years ago, and they know, even today as I know, there are people who are taking similar types of these products who are getting heart attacks, and of course the abuse can lead to death. But I mean, you can die from taking this product.
On the telecast, Blackburn was shown saying “you can die from taking this product.”
After the last broadcast on May 13, Me-tabolife ran a full-page advertisement May 15 in the Boston Globe. The copy states that “Metabolife 356 has been shown to be safe in two independent laboratory studies that were overseen by a former president of the American Board of Toxicology,” and that Metabolife “will see Ms. Wornick and WCVB TV in court.” Metabolife subsequently requested a retraction and filed suit May 27, 1999. The complaint alleges that nine statements made during the May 11-13 broadcasts have false and derogatory implications; only four remain in contention.
On June 21 WCVB and Blackburn filed a Special Motion to Strike pursuant to California’s anti-SLAPP statute on the ground that Metabolife could not show that the challenged statements were false. The motion had the effect of staying discovery except for good cause. GaLCiv. Proc.Code § 425.16(g).5 Metabolife moved to compel a response to its discovery requests, but indicated that it required discovery only with respect to evidence necessary to make out a prima facie case of malice, as well as to establish personal jurisdiction and venue.
After the court requested briefing on twenty-one questions (including whether Metabolite’s safety test results were published and subject to peer review, and whether other studies should be considered) and held a hearing on the anti-SLAPP motions, Metabolife again asked for discovery but only on issues relating to *854actual malice. The court decided that discovery on malice was not necessary for it to decide whether Metabolite established a prima facie case oí falsity.
On this basis it granted the anti-SLAPP motion, dismissing the complaint with prejudice. I agree that this is the correct result under California law.
II
California’s anti-SLAPP statute is designed to curtail lawsuits brought against speakers on issues of public concern “to obtain an economic advantage over the defendants, not to vindicate a legally cognizable right of the plaintiff.” Wilcox v. Superior Court, 27 Cal.App.4th 809, 33 Cal.Rptr.2d 446, 450 (1994).
There is no dispute that for purposes of § 425.16(b)(1), Wornick and WCVB-TV were speaking “in connection with a public issue” nominally protected by the First Amendment. To establish a probability of prevailing on its claim, Metabolite “must demonstrate the complaint is legally sufficient and supported by a sufficient prima facie showing of facts.” Id. at 454. California recognizes the theory of defamation by implication, but a plaintiff may not construct an actionable statement by reading whatever implication it wishes into the defendants’ words. “Whether published material is reasonably susceptible of an interpretation which implies a provably false assertion of fact — the dispositive question in a defamation action — is a question of law for the court.” Couch v. San Juan Unified Sch. Dist., 33 Cal.App.4th 1491, 39 Cal.Rptr.2d 848, 854 (1995).6 “Just as the court must refrain from a hair-splitting analysis of what is said in an article to find an innocent meaning, so must it refrain from scrutinizing what is not said to find a defamatory meaning which the article does not convey to a lay reader[,]” or here, a lay observer. Forsher v. Bugliosi, 26 Cal.3d 792, 163 Cal.Rptr. 628, 634, 608 P.2d 716 (1980) (quotations omitted); Church of Scientology v. Flynn, 744 F.2d 694, 696 (9th Cir.1984) (quoting Forsher).
A
Metabolite argues that the broadcasts falsely imply that you can die from taking Metabolite 356 as directed. This is not literally what the telecast reported, so the additional implication of “as directed” is critical to the survival of Metabolite’s claim. The district court asked the parties to brief whether the “can kill you” statement established a prima facie case if it were not modified by “as directed,” and Metabolite answered “No.” In answering “No,” Metabolite agreed that “the literal words ... cannot be proved false.”
By “as directed,” Metabolite means the directions for use on the product label. Likewise, each of Metabolite’s experts predicated his or her opinion of the product’s safety on use “as directed.”7 These experts were only asked for their opinion on whether Metabolite 356 when taken as directed poses a risk of death or serious injury. Each understood, in answering the question, that:
“Ordinary use” of Metabolite 356 and “used as directed” are defined by the product label instructions, as follows:
*855SUGGESTED USE: As a Dietary supplement, orally, adults, ONE to TWO caplets, two to three time [sic] per day, or every four hours, on an empty stomach one hour before meals. DO NOT EXCEED EIGHT CAPLETS PER DAY. CAUTION: As with any Dietary supplement, seek advice from a healthcare practitioner prior to use if you are pregnant or nursing or if you have high blood pressure, heart or thyroid disease, diabetes, difficulty in urination due to prostate enlargement, or if taking a MAO inhibitor or any other prescription drug, or intend on taking to reduce weight. Reduce if nervousness, tremor or nausea occur. Not intended for use of persons under the age of 18. Keep out of the reach of children.
The opinion of Science, Toxicology & Technology Consultants (ST & T), the American firm Metabolife hired to summarize the results of the Chinese animal studies, is similarly qualified: “[I]t is our conclusion that the product # 356 is safe when used as directed, (see package warnings and dose recommendations -5/95 product label.).” Therefore, for Metabolife to prevail, the statement “you can die from this product” must reasonably have communicated to the ordinary viewer that “you can die from this product if you use no more than eight caplets per day as a dietary supplement after having sought advice from a healthcare practitioner if you are pregnant, nursing, have high blood pressure, heart or thyroid disease, diabetes, difficulty in urination due to prostate enlargement, or are taking a MAO inhibitor or any other prescription drug, or you intend on using it to reduce weight.”
To me, it is not reasonable to read into Blackburn’s statement “you can die from taking this product” the implication that “you can die from taking this product as directed.” Even so, the label cautions that advice should be obtained from a healthcare practitioner prior to taking the product to lose weight. Most importantly, to adopt Metabolite’s position requires scrutiny of what was not said to find a defamatory meaning in what was said, and this we may not do. Forsher, 163 Cal.Rptr. at 634, 608 P.2d 716. Accordingly, I believe that the cause of action as to the “you can die” statement was properly stricken. It is unreasonable to imply that you can die from taking the product as directed on the label, and it is admittedly true that you can die from taking the product.
B
Metabolife contends that the statement “every expert we asked said that Metabol-ife is not safe because of its main ingredient, ma huang” impliedly communicates that “[t]here is a consensus in the medical community that taking Metabolife 356 is deadly.” However, there is nothing defamatory about the “every expert” portion of the statement. In any event, as the district court found, “every expert we asked” cannot reasonably imply “a consensus in the medical community.”
Metabolife argues that even if the district court were correct in this view, the statement is literally false. We should not consider this argument, because Metabolite’s complaint nowhere states a claim based on the literal falsity of this statement. Regardless, it fails for the same reasons as the “you can die” statement: its falsity unreasonably depends on reading “as directed ” into “not safe.” In sum, it is unreasonable to impute to the statement “[e]very expert we asked said Metabolife is not safe because of its main ingredient, ma huang,” the meaning that “there is a consensus that its use is deadly,” as Metabol-ife would have us do. Not safe to experts consulted by Wornick is one thing; deadly *856from a consensus of all experts is another. The statement as broadcast was expressly-limited to experts with whom Wornick talked, and it would be unreasonable to expand her qualified statement by implication to the entire medical community.
C
Metabolife maintains that the broadcasts falsely stated that Metabolife 356 and methamphemine share the same main ingredient. Wornick made several statements to the effect:
... [E]very expert we asked said that Metabolife is not safe because of its main ingredient Ma Huang — drug experts know it as ephedrine, a powerful heart stimulant.... The substance ephedrine has long had the attention of law enforcement, because it’s also the main ingredient in the illegal drug methamphetamine. On the streets they call it meth, or speed.
The district court held that Worniek’s statements are protected by the First Amendment because they are substantially true.
By definition a true statement cannot be defamatory, and “a statement on maters of public concern must be provable as false before there can be liability under state defamation law, at least in situations, like the present, where a media defendant is involved.” Milkovich v. Lorain Journal Co., 497 U.S. 1, 19-20, 110 S.Ct. 2695, 111 L.Ed.2d 1 (1990). Metabolife argues that falsity is a question for the jury, but “[wjhether a statement contains provably false factual assertions is a question of law for the trial court to decide.” Eisenberg v. Alameda Newspapers, Inc., 74 Cal.App.4th 1359, 88 Cal.Rptr.2d 802, 821 (1999). As the Supreme Court has observed:
California law permits the defense of substantial truth and would absolve a defendant even if she cannot “justify every word of the alleged defamatory matter; it is sufficient if the substance of the charge be proved true, irrespective of slight inaccuracy in the details .... ” Minor inaccuracies do not amount to falsity so long as “the substance, the gist, the sting, of the libelous charge be justified.”
Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 516-17, 111 S.Ct. 2419, 115 L.Ed.2d 447 (1991) (quoting California law).
Metabolife (and the majority) rely on Dr. Farber’s declaration, which indicates that ma huang is weaker and less apt to cause any adverse effects than the synthetic ephedrine because synthetic ephedrine is eight times more potent as an acute intoxicant than ma huang. However, Far-ber’s observation is based on the Chinese toxicity studies and on ephedrine as an acute intoxicant in mice, which the studies themselves show are different from the toxicity level in rats and beagles, and presumably, though the studies do not say so one way or the other, in humans. It is not surprising that ephedrine made in a laboratory is more potent than the naturally occurring ephedrine found in a plant, but this has nothing to do whether Wornick’s statement is substantially true or false. Metabolife does not dispute that the main ingredient of methamphetamine is ephedrine or that ma huang is a naturally occurring ephedrine.8 Metabolite’s label itself describes “Ma Huang Concentrate” as *857“naturally-occurring ephedrine.” Metabolite’s experts indicate that Metabolife 356 uses a concentration of ma huang to obtain its dosage of ephedrine, and that “[ejphed-rine can be considered the major ingredient (approximately 77% composition of Ma Huang) in Metabolife 356.” Wurpel Declaration at ¶ 16; see Bidanset Declaration at ¶ 15.
That the source may be natural instead of synthetic, and that the naturally occurring variety may be less toxic than the variety someone chooses to make, says nothing consequential about whether the primary ingredient — ephedrine—is common to both Metabolife 356 and methamphetamine. The majority dismisses the point by observing that “[ajnyone who knows the difference between a double espresso and a regular cup of coffee should understand that a reasonable jury could have found this and other differences significant.” While apt, the coffee analogy is misplaced; it might be false to say a double espresso is the same thing as regular coffee, but it is not false to inform the public that both contain caffeine. I therefore agree with the district court that the distinctions Metabolife tries to draw between ma huang and ephedrine are immaterial and that Wornick’s statements are substantially true.
D
Finally, Metabolife argues that the broadcast's implied that Metabolife 356 has not been tested for safety whereas, in fact, it had been (the Chinese animal studies). In Metabolite’s complaint, the following statements from the broadcast are identified as the source of the alleged implication:
At nearly every major mall in the area, they sell it as safe and effective.... They even claim to have scientific proof. (Clip from Metabolife TV commercial): “Metabolife is the herbal dietary supplement clinically tested for safety.” ... Remember that ad calling Metabolife clinically tested for safety? Metabolife was tested at Vanderbilt University, but only for two' weeks and, according to their attorney, not for safety. Vanderbilt officials have ordered Metabolife to stop making that claim.... (Worniek interviewing Blackburn): Does this company have any credibility at all, doctor? (Blackburn): None.
There is no dispute that Vanderbilt told Metabolife to stop citing its study as a safety study. As Dr. Harry Gwirtsman, one of the principal investigators of the Vanderbilt study, states in his declaration: “[Tjhis pilot study may not properly be used as an indication of the overall safety of Metabolife 356.” Gwirtsman further indicates that “[tjhrough attorneys for Vanderbilt University, Metabolife was asked to stop promoting its product using the University’s name and the pilot study to support claims of safety and effectiveness of Metabolife 356 ” Thus, Metabolife cannot prevail on the literal falsity of the report, but must proceed on the implication that there are no other tests.
I do not believe that Wornick’s statements reasonably imply that the Vanderbilt study was the only one. Rather, she was simply (and legitimately) exposing the fallacy in a specific claim about clinical testing being made to the public about Metabolife 356.
But even if the implication is considered, it is limited to the Shanghai/Taiwan University study conducted on animals. As Metabolite’s Medical Director acknowledges, that is the only study upon which its claim of testing for safety was based. See Decl. of Randy V. Smith, M.D., at ¶¶ 3,4. The Chinese studies (there was actually only one study but two universities were involved) did not purport to. ex*858press any opinion about the safety of Metabolite 356 in humans. Nor did ST & T’s report indicate that they had.9 The Chinese studies were on mice, rats, and beagles. They lasted just fourteen days, were conducted outside United States protocols, were paid for by Metabolite, and were not peer reviewed in the several years since completion. At a dose level of 3270 mg/ kg/day all four beagles had convulsions and two died. For them, at least, “[t]he present results showed that product 356 produced severe nervous toxicity.” I cannot imagine that hearing all this would have had a different effect on viewers.10 A “statement is not considered false unless it would have a different effect on the mind of the reader from that which the pleaded truth would have produced.” Masson, 501 U.S. at 517, 111 S.Ct. 2419 (quotation omitted). As the district court concluded, even if Metabolife’s alleged implication were reasonable that the Vanderbilt study was the only one, the Chinese studies are so insubstantial as to be “no studies” for purposes of establishing the gist of WCVB’s speech and its substantial truth.
Ill
Metabolite argues that the district court based its dismissal on the erroneous exclusion of all of its expert evidence. This is not entirely correct, as the court’s ruling on admissibility was alternative except in connection with Blackburn’s statement “you can die from taking this product.” In any event, I see no need to reach the issue of admissibility because I do not believe that Metabolife’s implications are reasonable and there is no question that WCVB’s statements are literally or substantially true. In my view, Metabolife’s claims were properly stricken under the anti-SLAPP statute because it is not probable that Metabolite will prevail whether or not its experts’ opinions are considered. Put differently, this case is about speech, not Daubert. However, I part company with the majority’s view of Daubert as well.
Under Daubert, the court’s gate-keeping function is a “two-part analysis,” Daubert v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1315 (9th Cir.1995) (Daubert II), requiring both reliability — “whether the experts’ testimony reflects scientific knowledge, whether their findings are derived by the scientific method, and whether their work product amounts to good science” — and relevance — -to “ensure that the proposed expert testimony is relevant to the task at hand, i.e., that it logically advances a material aspect of the proposing party’s case.” Id. (quotations and citations omitted). The majority starts and stops with reliability, and even so, fails to accord the district court the deference that is owed. As the Court'explained in Kum-ho Tire:
The trial court must have the same kind of latitude in deciding how to test an expert’s reliability, and to decide whether or when special briefing or other proceedings are needed to investigate reliability, as it enjoys when it decides whether or not that expert’s relevant testimony is reliable.... Thus, wheth*859er Daubert’s specific factors are, or are not, reasonable measures of reliability in a particular case is a matter that the law grants the trial judge broad latitude to determine.
Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152, 119 S.Ct. 1167, 143 L.Ed.2d 238 (1999).
As the district court found, the Chinese animal studies offer no basis for extrapolating from effects on mice, rats or beagles to humans. Metabolife’s experts also recognize this; “straight extrapolation of animal data to humans is not appropriate.” Bidanset Supp. Decl. at ¶ 5. Nor is the deficiency cured by Metabolife’s risk assessment analyses. Soundly undertaken risk assessment may well be an accepted approach in the regulatory arena, but there is no evidence in this case that the Chinese protocols were developed through scientific consensus or that the studies were subject to oversight by government regulators, were governed by codes for good laboratory practice, or were following reliable research methodology. For these reasons the studies are of questionable reliability but regardless, they lack substantial probative value because neither ST & T nor any of Metabolife’s experts opines that the animal studies alone show that Metabolife 356 is safe for humans as directed. This makes the results irrelevant.
The Columbia study was a safety and efficacy project that involved a substance similar to the active ingredients of Meta-bolife 356 (naturally occurring caffeine and naturally occurring ephedrine), but its safety component focused on the undue risk of serious cardiac problems. The Columbia study was not the basis for Meta-bolife’s safety claims, and aside from the fact that there are more ways to die than from significant adverse cardiovascular events, the data from the study was still being prepared and the study cannot, therefore, be reliable in its proffered form.
Metabolife submits that there should have been a notice and hearing with respect to admissibility of its evidence, but I see no reason why the district court should have provided more opportunity to be heard than it did. Metabolife had the chance to produce all the evidence it wanted to produce as well as to brief and argue whatever points it wanted to raise. Nor do I see any purpose to be served by remanding for the court to plumb more depths, as the majority does, because there’s nothing more to be plumbed. There is no conflict that an evidentiary hearing is required to resolve.11 Fully crediting Metabolife’s proffer, the question is whether its evidence is relevant and reliable for purposes of proving falsity under the anti-SLAPP statute. The district court has “broad latitude” in making admissibility determinations with respect to scientific evidence pursuant to the Daubert trilogy and Fed.R.Evid. 104, and I cannot say that the court here lacked discretion to rule as it did in deciding whether Metabol-ife established a probability of prevailing on its defamation claims.
IV
I also see no reason to reach whether Cal.Civ.Proc.Code § 425.16(g) directly collides with Fed.R.Civ.P. 56 or to reverse on this basis even if it does. So far as I can tell, Metabolife never made a Rule 56(f) request (for a continuance to permit discovery necessary for opposing the motion) to the district court and it is unclear to me that it should be able to make any argu*860ment based on Rule 56 to us. Further, both § 425.16(g) and Rule 56(f) allow for discovery that is needed to rule on the respective motions. They are not inconsistent on this account.
As a practical matter, evidence of actual malice is the only information I can think of that could be germane to an anti-SLAPP motion but that was not under Metabolite’s control. The district court recognized this, and explicitly cabined malice off from its ruling. Accordingly, Metabolite’s claims did not fail at this stage for the lack of evidence “essential to [its] opposition.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n. 5, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
Nevertheless, the majority orders the district court to allow discovery as to which experts Wornick consulted because “the district court reached the issue of falsity regarding the statement ‘Every expert we asked said Metabolite is not safe because of its main ingredient, ma huang.’ ” I do not understand how anything that could be discovered on this point would make it more probable that Metabolite could prevail. Metabolite does not claim that there is anything defamatory about the “every expert we asked” part of Worniek’s statement that “every expert we asked said Metabolite is not safe.... ” Indeed, Metabolite acknowledges that its implied assertion of consensus or unanimity, even if false, is not derogatory. Discovering that Wornick lied about talking to experts or misrepresented what their opinions were would certainly tend to show malice, but could not possibly show that Metabolite 356 is in fact safe or that no one can die from using it. Because the falsity of Metabolite’s claims can be decided as a matter of law for purposes of the anti-SLAPP statute, and discovery on malice is irrelevant whether we invoke Rule 56(f) or § 425.16(g), it is unnecessary to decide that the two conflict in this case even if they could in some other case.
Finally, assuming there is a conflict, the district court still has discretion to refuse discovery for purposes of Rule 56. The moving party has to “proffer sufficient facts to show that the evidence sought exists, and that it would prevent summary judgment.” Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 n. 6 (9th Cir.2001). Metabolite failed to make any such showing, so there is no basis for reversal under Rule 56(f), let alone for ordering the district court to allow discovery.
I would affirm.

. Section 425.16 provides in pertinent part:
(a) The Legislature finds and declares that there has been a disturbing increase in lawsuits brought primarily to chill the valid exercise of the constitutional rights of freedom of speech and petition for the redress of grievances. The Legislature finds and declares that it is in the public interest to encourage continued participation in matters of public significance, and that this participation should not be chilled through abuse of the judicial process. To this end, this section shall be construed broadly.
(b)(1) A cause of action against a person arising from any act of that person in furtherance of the person's right of petition or free speech under the United States or California Constitution in connection with a public issue shall be subject lo a special motion to strike, unless the court determines that the plaintiff has established that there is a probability that the plaintiff will prevail on the claim.
(2) In making its determination, the court shall consider the pleadings, and supporting and opposing affidavits.stating the facts upon which the liability or defense is based.
(3) If the court determines that the plaintiff has established a probability that he or she will prevail on the claim, neither that determination nor the fact of that determination shall be admissible in evidence at any later stage of the case, and no burden of proof or degree of proof otherwise applicable shall be affected by that determination.


. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993).


. General Electric Co. v. Joiner, 522 U.S. 136, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997).


. In several states, bills were proposed to regulate the sale of products containing ephedrine. See, e.g., S.B. 1292, 1999-00 Leg., Reg. Sess. (Cal.1999); H.B. 1068, 111th Gen. Assem., Reg. Sess. (Ind.1999); A.B. 412, 220th Gen. Assem., Reg. Sess. (N.Y.1997); H.B. 3549, 80th Leg., Reg. Sess. (Minn. 1997); see also Massachusetts Dept. of Public Health, DPH Issues Advisory on Herbal Dietary Supplements Containing Ephedra (Aug. 2, 1996).


. S ection 425.16(g) provides:
All discovery proceedings in the action shall be stayed upon the filing of a notice of motion made pursuant to this section. The stay of discovery shall remain in effect until notice of entry of the order ruling on the motion. The court, on noticed motion and for good cause shown, may order that specified discovery be conducted notwithstanding this subdivision.


. See also Dodds v. American Broadcasting Company, Inc., 145 F.3d 1053, 1065-66 (9th Cir.1998) (affirming dismissal of several implied defamation claims as a question of law, because the statements were "not implications the [television] segment reasonably can be understood to convey”).


. Declarations of Cienki at ¶ 8, Farber at ¶ 7, Wurpel at ¶ 6, Meredith at ¶ 11, Bidanset at ¶ 6, and Strauss at ¶ 19.


. For example, Wornick stated in the February 9, 1999 broadcast that “ma huang ... according to the FDA, is another name for the controversial substance ephedrine.” Meta-bolife makes no contention that this is false. Metabolife also submitted the ma huang entiy from the Physician’s Desk Reference for Herbal Medicines, which lists “ephedrine” as one of ma huang's "other names.”


. The ST & T summary report, concludes: "Based upon the results of the laboratory study performed on product # 356, the scientific literature reviewed, the package warnings and labeling, and the research of the ST & T associates, it is our conclusion that the product # 356 is safe when used as directed, (see package warnings and dose recommendations -5/95 product label.).”


. The Strauss Columbia study was not finished or publicly available at the time of the broadcasts, and still isn’t. Thus, even were it otherwise reliable or relevant, the Columbia study cannot support Metabolite's pre-broad-cast claims or show that the implication for which it now contends is false.


. It is clear that no evidentiary hearing is required; none was held in Kumho Tire, for example.